Exhibit 10.2

Form of Phantom Units Agreement



--------------------------------------------------------------------------------

PHANTOM UNITS AGREEMENT

Pursuant to the terms of the

Cheniere Energy Partners, L.P. Long-Term Incentive Plan

1. Grant of Phantom Units. Subject to and in accordance with the terms and
conditions of this document, Cheniere Energy Partners GP, LLC, a Delaware
limited liability company (“Company”), hereby awards to
                             (“Participant”) [            ] phantom units, which
are notional units of common units (“Units”) of Cheniere Energy Partners, L.P.
(the “Partnership”) (the “Phantom Units”). This Phantom Units Agreement
(“Phantom Units Agreement”) is dated as of [            ]. The Phantom Units are
awarded pursuant to and to implement in part the Cheniere Energy Partners, L.P.
Long-Term Incentive Plan (as amended and in effect from time to time, the
“Plan”) and are subject to the restrictions, forfeiture provisions and other
terms and conditions of the Plan, which is hereby incorporated herein and is
made a part hereof, and this Phantom Units Agreement. By execution of this
Phantom Units Agreement, Participant agrees to be bound by all of the terms,
provisions, conditions and limitations of the Plan as implemented by the Phantom
Units Agreement, together with all rules and determinations from time to time
issued by the Committee pursuant to the Plan. All capitalized terms have the
meanings set forth in the Plan unless otherwise specifically provided. All
references to specified paragraphs pertain to paragraphs of this Phantom Units
Agreement unless otherwise provided.

2. Risk of Forfeiture. Participant shall immediately forfeit all rights to any
Phantom Units which have not vested and with respect to which the restrictions
thereon have not lapsed in the event of the termination, resignation, or removal
of Participant from employment or other services with Company and its Affiliates
under circumstances that do not cause Participant to become fully vested, and
the restrictions on such Phantom Units to lapse, under the terms of the Plan and
this Phantom Units Agreement.

3. Restricted Period; Vesting. Subject to the provisions of this Phantom Units
Agreement including, without limitation, the following provisions of this
Paragraph 3, Participant shall vest in his or her rights to the Phantom Units
and the restrictions imposed thereon shall lapse with respect to 25% of the
Phantom Units on the first anniversary of the date hereof, and shall vest at 25%
on the second anniversary of the date hereof with another 25% on the third
anniversary of the date hereof and with the remainder of the Phantom Units
vesting on the fourth anniversary of the date hereof.

The period from the date hereof until the Phantom Units have become one hundred
percent (100%) vested and the restrictions thereon have lapsed shall be referred
to as the “Restricted Period.”

To the extent a Phantom Unit shall become fully vested and the restrictions
imposed thereon shall have lapsed pursuant to this Paragraph 3, Participant
shall receive an amount of cash equal to the Fair Market Value of a Unit. Such
distribution shall occur as soon as practicable, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the date on which
vesting occurs and the restrictions lapse. Should Participant die before



--------------------------------------------------------------------------------

receiving all amounts payable under this Paragraph 3, the balance due shall be
paid to his estate. Participant’s right to any amounts described in this
Paragraph 3 shall not rise above those of a general creditor of Company.

4. Transferability. Phantom Units shall not be transferable (by operation of law
or otherwise) by Participant or any other person claiming through or under
Participant, other than by Participant’s will or the laws of descent or
distribution. Any attempt to sell, assign, transfer, pledge, exchange,
hypothecate, or otherwise dispose of any Phantom Units shall be void and
unenforceable.

5. Ownership Rights and Distribution Equivalent Rights. A Phantom Unit is a
notional Unit of the Partnership and, as a result, does not provide or give rise
to any right to a Unit or to receive the Fair Market Value of a Unit except as
specifically provided in the Plan and this Phantom Units Agreement. During the
Restricted Period, any distribution in the form of cash paid or delivered by the
Partnership on a Unit shall not entitle Participant to an equal amount of cash
with respect to each Phantom Unit.

6. Termination of Employment; Change in Control. If Participant’s service with
Company and its Affiliates shall be terminated for any reason, any unvested
Phantom Units outstanding at the time of such termination and all rights
thereunder shall be forfeited without payment under Paragraph 3 or 5 and no
further vesting shall occur; provided however, that any Phantom Units not then
vested shall vest upon the death or Disability of Participant.

In the event of a Change in Control, then any Phantom Units not then vested
shall vest in the event of the resignation or removal of a Participant from
service with Company and its Affiliates for any reason within one (1) year from
the effective date of such Change in Control.

7. Adjustment of Units. In the event of any distribution (whether in the form of
cash, Common Units, other securities, or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of
Partnership, issuance of warrants or other rights to purchase Units or other
securities of Partnership, or other similar transaction or event affects the
Units, then the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Phantom Units Agreement pursuant
to Section 4(c) of the Plan in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

8. Certain Restrictions. By executing this Phantom Units Agreement, Participant
agrees that Participant will enter into such written representations, warranties
and agreements as Company may reasonably request in order to comply with the
Securities Act of 1933 or any other securities law or with this Phantom Units
Agreement. Participant agrees that Company shall not be obligated to take any
affirmative action in order to cause the Phantom Units subject to this Phantom
Units Agreement to comply with any law, rule or regulation.

9. Amendment and Termination. This Phantom Units Agreement may not be terminated
by the Committee at any time without the written consent of Participant. This



--------------------------------------------------------------------------------

Phantom Units Agreement may be amended in writing by Company and Participant,
provided Company may amend this Phantom Units Agreement unilaterally (i) if the
amendment does not adversely affect Participant’s rights hereunder in any
material respect, (ii) if Company determines that an amendment is necessary to
comply with Rule 16b-3 under the Exchange Act or other applicable law, or
(iii) if Company determines that an amendment is necessary to meet the
requirements of the Code or to prevent adverse tax consequences to Participant.
No amendment or termination of the Plan will adversely affect the rights and
privileges of Participant under this Phantom Units Agreement or to the Phantom
Units granted hereunder without the written consent of Participant.

10. No Guarantee of Service. Neither this Phantom Units Agreement nor the award
of Phantom Units hereunder shall confer upon Participant any right with respect
to continuance of employment or other service with Company or any Affiliate, nor
shall it interfere in any way with any right Company or any Affiliate would
otherwise have to terminate such Participant’s employment or other service at
any time.

11. Community Interest of Spouse. The community interest, if any, of any spouse
of Participant in any Phantom Units shall be subject to all of the terms,
conditions and restrictions of this Phantom Units Agreement and the Plan.

12. Severability. In the event that any provision of this Phantom Units
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Phantom Units Agreement, and this Phantom Units Agreement
shall be construed and enforced as of the illegal, invalid, or unenforceable
provision had never been included herein.

13. Governing Law. This Phantom Units Agreement shall be construed in accordance
with the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law.

 

COMPANY:

CHENIERE ENERGY PARTNERS GP, LLC

By:

 

 

Printed Name:

 

 

Title:

 

 

PARTICIPANT:

By:

 

 

 

(Signature)